 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   GITESH PATEL, doing business as                     No. 1:20-cv-00040-DAD-JLT
     SARGAS PHARMACEUTICAL
12   ADHERENCE & COMPLIANCE (SPAC)
     INTERNATIONAL LLC,
13                                                       ORDER SUA SPONTE DISMISSING ACTION
                         Plaintiff,                      FOR LACK OF SUBJECT MATTER
14                                                       JURISDICTION
             v.
15
     CAREPOINTE LLC, et al.,
16
                         Defendants.
17

18

19           On January 10, 2020, the court issued an order requiring plaintiff to show cause in writing

20   as to why this action should not be dismissed due to lack of subject matter jurisdiction. (Doc. No.

21   5.) In particular, the court noted that plaintiff asserts in his complaint that this court has subject

22   matter jurisdiction based on diversity of citizenship pursuant to 28 U.S.C. § 1332, but he alleges

23   that he is a citizen of California and that one of the defendants, Aaron Duerksen, is a resident of

24   California. (Id.; see also Doc. No. 1 at 2, 3.) A copy of the court’s order was served by mail on

25   plaintiff at his address of record. Plaintiff was given fourteen (14) days to respond to the court’s

26   order to show cause, and he has failed to do so.

27           “Federal courts are courts of limited jurisdiction.” Kokkonen v. Guardian Life Ins. Co. of

28   Am., 511 U.S. 375, 377 (1994). “[S]ubject matter jurisdiction of the district court is not a
                                                        1
 1   waivable matter and may be raised at anytime by one of the parties, by motion or in the

 2   responsive pleadings, or sua sponte by the trial or reviewing court.” Emrich v. Touche Ross &

 3   Co., 846 F.2d 1190, 1194 n.2 (9th Cir. 1988); see also Henderson ex rel. Henderson v. Shinseki,

 4   562 U.S. 428, 434–35 (2011) (noting objections to subject matter jurisdiction may be raised post-

 5   trial). “It is to be presumed that a cause lies outside this limited jurisdiction, and the burden of

 6   establishing the contrary rests upon the party asserting jurisdiction.” Kokkonen, 511 U.S. at 377

 7   (internal citation omitted).

 8          Here, plaintiff filled out a pro se form complaint for a civil case alleging breach of

 9   contract in federal court based on diversity of citizenship, citing 28 U.S.C. § 1332. (Doc. No. 1.)

10   Under 28 U.S.C. § 1332, federal courts have jurisdiction on the basis of diversity of citizenship if

11   the matter is between citizens of different states and the amount in controversy exceeds $75,000.

12   In fact, the form complaint that plaintiff utilized provides the following explanation and direction:

13                  Under 28 U.S.C. § 1332, federal courts may hear cases in which a
                    citizen of one State sues a citizen of another State or nation and the
14                  amount at stake is more than $75,000. In that kind of case, called a
                    diversity of citizenship case, no defendant may be a citizen of the
15                  same State as any plaintiff. Explain how these jurisdictional
                    requirements have been met.
16

17   (Id. at 3.) The form complaint prompts plaintiff to fill in blanks to allege his citizenship and the

18   citizenship of the defendant. (Id.) If the complaint names more than one defendant, the plaintiff

19   is directed to attach an additional page “providing the same information for each additional

20   defendant.” (Id. at 4.)
21          Plaintiff has named eight total defendants in his complaint: CarePointe LLC, John

22   Rittenour, Vizihealthcare, Aaron Duerksen, Nevada Heart and Vascular Center, Professional

23   Medical Consultants, Onpointe, and Lawrence M. Preston. (Id. at 1.) In the space provided by

24   the form complaint, plaintiff alleges that: (1) he is a citizen of California; (2) defendant John

25   Rittenour is a citizen of Arizona; and (3) defendant CarePointe LLC is incorporated under the

26   laws of Arizona and has its principal place of business in Arizona. (Id. at 3.) Despite the form
27   complaint’s prompt to provide the citizenship information of the additional defendants in an

28   attachment, plaintiff has provided only the names and addresses of those defendants.
                                                        2
 1   Specifically, plaintiff provides an Arizona address for defendant Vizihealthcare, a Nevada address

 2   for defendants Nevada Heart and Vascular Center, Professional Medical Consultants, and

 3   Lawrence M. Preston, and a Tennessee address for defendant Onpointe. (Id. at 6.) But—fatal to

 4   his assertion of diversity jurisdiction—plaintiff provides a California address for Aaron Duerksen.

 5   (Id. at 2.) Plaintiff’s jurisdictional allegations are facially deficient because complete diversity is

 6   not alleged. Further, plaintiff has failed to respond to the court’s order to show cause as to why

 7   this case should not be dismissed for lack of subject matter jurisdiction.

 8          Accordingly:

 9          1.      This action is dismissed, without prejudice, for lack of subject matter jurisdiction;

10                  and

11          2.      The Clerk of the Court is directed to close this case.

12   IT IS SO ORDERED.
13
        Dated:     February 12, 2020
14                                                          UNITED STATES DISTRICT JUDGE

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                        3
